1    Law Offices of Hadley & Fraulob
     230 Fifth Street
2
     Marysville, CA 95901
     (530) 743-4458
3

4
     JOSEPH C. FRAULOB – State Bar #194355
     Attorney for Plaintiff
5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Civil Action No: 2:19-cv-00085-DMC
     Mitchell Todd Bechtold,
12
                    Plaintiff,                        STIPULATION AND ORDER FOR
13                                                    EXTENSION OF TIME TO FILE
     v.                                               MOTION FOR SUMMARY JUDGMENT
14
     Commissioner of Social Security,
15
                    Defendant.
16
            IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
17

18
     granted an extension of thirty days, through Monday, July 8, 2019, to file the Motion for

19   Summary Judgment.
20          IT IS HEREBY NOTED that this is plaintiff’s first extension requested.
21
     Dated: 06/07/2019                                      / s / Joseph C. Fraulob
22                                                          Joseph C. Fraulob
                                                            Attorney for Plaintiff
23

24   Dated: 06/07/2019                                      / s / Michael Marriott
                                                            Michael Marriott
25                                                          Special Assistant U.S. Attorney
                                                            Attorney for Defendant
26

27

28




                                                    -1-
     IT IS ORDERED.
1

2

3    Dated: June 11, 2019
                                  ____________________________________
4                                 DENNIS M. COTA
                                  UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            -2-
